Title: To Thomas Jefferson from George Jefferson, 10 June 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 10th. June 1799.

Your favor of the 8th. inclosing Manifests for twelve hogsheads Tobo. was just handed me by the post rider—I will attend to the shipment of the ten Hhds: to N. York as you direct; it is getting something better with us, but must mend considerably before ten dollars can be obtained.
I call’d on Mr. Wythe agreeably to your request—he informed me that some of the labels had got off the books but that he thought he could put them right—that the Court was then sitting & he was much engaged, but would with much pleasure assist me this week—I shall call on him in a day or two—
The books you wrote for I have got except Evans on Mills, which is not to be had in Town. The rest shall be sent by the first opportunity.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

